Title: 1772 Decr. 29 [i.e. 28?].
From: Adams, John
To: 


       Spent the last Sunday Evening with Dr. Cooper at his House with Justice Quincy and Mr. Wm. Cooper. We were very social and we chatted at large upon Caesar, Cromwell &c.
       Yesterday Parson Howard and his Lady, lately Mrs. Mayhew, drank Tea with Mrs. Adams.
       Heard many Anecdotes from a young Gentleman in my Office of Admirall Montagu’s Manners. A Coachman, a Jack Tar before the Mast, would be ashamed—nay a Porter, a Shew Black or Chimney Sweeper would be ashamed of the coarse, low, vulgar, Dialect of this Sea Officer, tho a rear Admiral of the Blue, and tho a Second Son of a genteel if not a noble Family in England. An American Freeholder, living in a log House 20 feet Square, without a Chimney in it, is a well bred Man, a polite accomplished Person, a fine Gentleman, in Comparison of this Beast of Prey.
       This is not the Language of Prejudice, for I have none against him, but of Truth. His brutal, hoggish Manners are a Disgrace to the Royal Navy, and to the Kings Service.
       His Lady is very much disliked they say in general. She is very full of her Remarks at the Assembly and Concert. Can this Lady afford the Jewells and Dress she wears?—Oh that ever my son should come to dance with a Mantua Maker.
       As to the Admiral his continual Language is cursing and damning and God damning, “my wifes d——d A—se is so broad that she and I cant sit in a Chariot together”—this is the Nature of the Beast and the common Language of the Man. Admiral Montagu’s Conversation by all I can learn of it, is exactly like Otis’s when he is both mad and drunk.
       The high Commission Court, the Star Chamber Court, the Court of Inquisition, for the Tryal of the Burners of the Gaspee, at Rhode Island, are the present Topick of Conversation. The Governor of that Colony, has communicated to the assembly a Letter from the Earl of Dartmouth. The Colony are in great Distress, and have applied to their Neighbours for Advice, how to evade or to sustain the Shock.
      